Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Applicant’s Information Disclosure Statement, filed Jan 20, 2021 is acknowledged and has been considered.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 4, line 2, the recitation of “the threshold includes a first threshold” is confusing in that it is not clear whether this intends to state that the threshold recited in claim 3 is this first threshold, or whether the “first” threshold is another threshold beyond the one recited in claim 3; in claim 5, line 3, the recitation “the threshold includes a second threshold” is confusing in that it is not clear whether the generically recited threshold in claim 3 is a “first” threshold (note the claim dependency) or not; in claim 6, the recitation of a “third threshold” in a series of claims which does not include a second threshold in its dependency (note that claim 6 does not include dependency to claim 5) is somewhat 
In determining whether a claim is indefinite, the Office employs what may be seen as “a lower threshold of ambiguity when reviewing a pending claim for indefiniteness than those used by post-issuance reviewing courts.” Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008) (precedential). The precedential Miyazaki decision “hold[s] that if a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. § 112, second paragraph, as indefinite.” Id. Such a standard is reasonably applied in view of the Office’s “duty to guard the public against patents of ambiguous and vague scope” and “because the applicant has an opportunity and a duty to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent.” Id. at 1211-12.
As regards claims currently rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, please note that rejections under 35 USC §102 and 103 should not be based upon considerable speculation as to the meaning of the terms employed and assumptions as to the scope of the claims when the claims are not definite. See In re Steele 305 F.2d 859, 862, 134 USPQ 292, 295 (CCPA 1962). When no reasonably definite meaning can be ascribed to certain terms in a claim, the subject matter does not become anticipated or obvious, but rather the claim becomes indefinite. See In re Wilson 424 F.2d 1382, 1385, 165 USPQ 494, 496 (CCPA 1970). As such, applicant’s claims may reasonably be subject to prior art rejections not set forth herein upon the clarification of the claim language.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Nagayama et al. (JP 2018–76949, cited by applicant) in view of Ishikawa et al. (US 5,301,768). Nagayama et al. teach a vehicle (100) functional to perform work such as transportation, including a differential device (1), a differential control device (4, 10) which can selectively prohibit or allow differential motion in the differential device; a sensor (115) which detects a steering angle, and operated over a period of time can detect a steering angle velocity to the extent that as the steering angle changes at a rate, the sensor can detect the changed steering angle; a controller (10) operative to control allowance or prohibition of differential operation in the differential (control of 4, 4A, 4B), a sensor set for detecting vehicle velocity (111-114), the controller calculating a turning radius based on the detected steering angle and travel velocity (computations in sections 11, 12) the turning radius computation sections necessarily operable to actually calculate a turning radius otherwise the control unit is not functional; the arrangement providing a calculated turn radius (computation in section 13), the controller operable to control the differential device (e.g., at 4, 4A, 4B) based on the radius, to prohibit or allow differential operation in the differential, the controller determining turning motion by comparing a radius with a threshold (e.g., the limit turning radius calculated in section 12), which constitutes a threshold minimum turning radius which can be sustained while maintaining stable operation, the differential is controlled to allow limited differential operation wherein the proportion of drive forces (e.g., among wheels 105a, 105b) are set in accordance with a travel speed set by the accelerator and a proportion associated with the angle of steer.
The reference to Nagayama et al., while teaching a sensor which can technically detect a changing steer angle (e.g., based on detecting the angle every 5ms) and which meets 
As further regards claim 4: The reference to Nagayama et al. as modified by Ishikawa et al. is discussed above and while teaching an arrangement operative to provide limited or prohibited differential operation, does not specifically teach the use of a threshold being a turning radius of the vehicle which results from a setting of ½ the maximum steering angle, at which time differential prohibition or limitation is canceled. To the extent that the ordinary practitioner would recognize necessarily reducing prohibition or limiting of the differential operation where the turning radius becomes tighter (since the left-right wheel speed differential will be greater), it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide a canceling of the limitation or prohibition of differential operation at greater steering angles in order to reduce wheel slip when the vehicle turns. Further, to the extent that it is well understood to adjust a condition to achieve an optimized operation, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to set a turning radius associated with a vehicle steer angle being ½ of the maximum steer angle (a smaller or tighter radius being associated with a greater steering angle) for the purpose of ensuring that the cancelling of the prohibition is positively ensured as the steering angle increases and the radius decreases.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nagayama et al. in view of Ishikawa et al. and Fukushima (JP 2003-237619, cited by applicant). The references to Nagayama et al. and Ishikawa et al. are discussed above, and while teaching differential operation or limitation based on a turning radius condition, do not specifically teach the provision of a selector capable of switching between an actuation mode in which the differential control device is actuated to perform the differential prohibition or limitation, a cancellation mode in which the differential control device is controlled to cancel the differential prohibition or limitation, and an automatic differential control mode in which the differential control device automatically performs the differential prohibition or limitation. Fukushima teaches that it is known to provide selector switch controls in a vehicle which allow the selection of differential limitation or prohibition, or cancels the limitation or prohibition, and an automatic control (switches 1, 2). It would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the working vehicle taught by Nagayama et al. as modified by Ishikawa et al. with an explicit mode selector to provide actuation, cancelation and automatic mode selection in order to allow the operator of the vehicle to select the operative mode and control the vehicle response when operator intervention of the mode switch is necessary. 
As further regards the concluding limitation of calculating the turning radius after the selector is switched to any mode among the actuation mode, the cancellation mode and the automatic differential control mode, initially the base reference to Nagayama et al. teaches the calculation in at least an automatic mode, and anticipates at least this condition (the claim not positively requiring calculation in all modes), further it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the calculation function as occurring when any mode is selected, to include a mode which does not utilize the turning radius calculation, in order to ensure that a turning radius value would be instantaneously available in the controller in advance of, or immediately at the time of a user selecting the automatic mode, thus ensuring a faster response of the controller to be fully operative in the automatic mode.

Allowable Subject Matter
Claim 5, as best understood, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kondo et al. teach a known differential control responsive to yaw rate corresponding to a turning degree; Matsuno teaches a known torque distribution arrangement utilizing steering angle and yaw rate; Honkomp et al. teach a known control system which provides a yaw angle sensor from which can be obtained yaw rate and/or yaw rate acceleration information; Sakakiyama teaches that in a control arrangement for differential control, that additionally providing for control based on yaw rate is within the skill level of the ordinary practitioner. 
Any inquiry specifically concerning this communication or earlier communications from the examiner should be directed to F. Vanaman whose telephone number is 571-272-6701. 
In the event that the examiner cannot be reached, the examiner’s supervisor, Paul Dickson, may be reached at (571) 272-7742.
Any inquiries of a general nature or relating to the status of this application may be made through either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	A response to this action should be mailed to:
		Mail Stop ______
		Commissioner for Patents
		P. O. Box 1450
		Alexandria, VA 22313-1450, 
	Or faxed to:
PTO Central Fax: 571-273-8300

								F. VANAMAN
								Primary Examiner
								Art Unit 3616